Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, alone or in combination, a method for hiboard (leftmost screen of a mobile desktop with content displayed in the form of a card, with specific functions, and providing users with services, see specification Par. 1), with a top display area and a dynamic message display area, that comprises the combination of “obtaining, from a server side, multiple pieces of state information of a terminal and priorities of the multiple pieces of state information determined by the server side; displaying, according to the priorities of the multiple pieces of state information, state information of the terminal on the dynamic message display area” and “displaying associated information of the state information on the top display area according to the state information; updating the associated information when the state information is updated; and displaying preset information on the top display area when the state information is not updated within a preset time”, as recited in independent claim 1 and similarly recited in independent claims 6 and 11, in combination with the other elements recited. 
The prior art of record discloses hiboard(s), see at least Yang et al. (US 2018/0342019 A1) Fig. 1C and Par. 46, Liu et al. (US 2018/0341568 A1) Fig. 1C and Par. 14, and JR Raphael (The Google Feed has lost its soul, https://www.computerworld.com/article/3229933/google-feed.html, 10/3/2017) Pg. 1 Par. 1. However, the prior art of record is silent with respect to a method for hiboard(s) with the specific combination of subject matter recited in claim 1 and similarly recited in independent claims 6 and 11. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173